In a proceeding pursuant to Election Law article 16, inter alia, to validate a certain absentee ballot tendered in a primary election held on September 10, 2013, for the nomination of the Democratic Party as its candidate for the public office of Justice of the Village of Spring Valley, Djinsad Desir, a candidate for the office, appeals from a final order of the Supreme Court, Dutchess County, dated October 4, 2013, which, after a hearing, *838denied his motion to dismiss the petition, granted the petition, and directed that the subject absentee ballot be permitted to be cast and that the Rockland County Board of Elections canvass that absentee ballot.Ordered that the final order is affirmed, without costs or disbursements.Contrary to the contention of the appellant candidate, Djinsad Desir, the Supreme Court properly determined that the signature on the envelope containing the subject absentee ballot at issue sufficiently corresponds to the signature on the voter’s registration poll record (see Election Law §§ 8-400 [6]; 8-506 [1]; cf. Matter of Johnson v Martins, 79 AD3d 913, 920-921 [2010], affd 15 NY3d 584 [2010]). Accordingly, the Supreme Court properly directed that the absentee ballot be permitted to be cast and that the Rockland County Board of Elections canvass that absentee ballot (see Election Law § 16-106 [1]).The parties’ remaining contentions are without merit. Rivera, J.P., Skelos, Chambers and Hall, JJ., concur.